DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stand-off in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the word “substantially” in the second line from the bottom is intended to encompass and since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
 This terminology is repeated throughout the claims.
Claim 5 is indefinite because it is not clear what the phrase “the first end surface each” in line 1 is intended to encompass.
In claim 10: the phrase “when the system is assembled” is vague as used. It is not clear what structure of movement the applicant is referring to. This appears to be a This terminology is repeated throughout the claims.
Claim 17 is drafted in such a way that it appears to be entirely functional. Theclaim is vague and indefinite because, the additional structure sought to be added toclaim 16 or encompassed in this dependent claim cannot be determined. Note also claim 21 with similar regard.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-29905708, hereinafter DE’708.
DE’708 discloses in Figs. 1-11, a describes unambiguously an emulsification system, comprising: - a shaft capable of rotation, and a housing (1) that encloses the shaft (see Fig.1) - a plurality of screens (2,4,6) that are disposed about the shaft and within the housing (see Fig.1), each of the plurality of screens are fixed with respect to the housing and remain stationary as the shaft rotates, each screen has a plurality of thru holes to allow a food product to pass there through (see page 5, line 30-page 6, line 1; Fig.1); - a plurality of cutting assemblies (3,5) that are disposed about the shaft and within the housing, the plurality of cutting assemblies fixed to the shaft such that the each cutting assembly rotates with rotation of the shaft (see Fig.1), wherein the cutting 
Note that this is the same rejection provided by the applicant in the international search report filed on 8/7/19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over DE’708.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known. The particular spacing, range of linear movement and the attachment between the shaft and the cutters would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that the particular limitations solve any stated problem or is for any particular purpose (see paragraph [0033], [0035] and [0041] of the applicant publication). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the device of DE’708, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a mincing device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725